           Case 1:18-cv-08280-KPF Document 20 Filed 01/03/19 Page 1 of 2
                    THE LAW OFFICE OF DAVID DESTEFANO, PLLC
                  112 W34th Street, 18th Floor, New York, New York 10120
                         Direct (646) 961-3575 Fax (646) 365-3029

MEMO ENDORSED                david@daviddestefanolaw.com
                              www.daviddestefanolaw.com


                                                           January 3, 2018
     VIA ECF
     U.S. District Judge Katherine Polk Failla
     United States District Court
     Southern District of New York
     40 Foley Square, Courtroom 618
     New York, New York 10007

            Re: Deleston v. Kallejon Corp. d/b/a El Kallejon, et al., 18-CV-8280 (KPF)

     Dear Judge Failla:

              This firm represents Defendant Kallejon Corp. in the above-referenced matter. This
     letter is submitted pursuant to Rule 2(A) and (C) of Your Honor’s Individual Rules of
     Practice to request a 30-day extension from the date hereof for Defendant Kallejon Corp.
     to answer, move or otherwise respond to the Complaint. The answer is due by 1/4/2019.
     This is Defendant Kallejon Corp.’s second extension request.

             Plaintiff’s counsel consents to this request. This extension request is made in light
     of the parties’ good faith settlement negotiations and intention to resolve this matter
     without further litigation. Defendant Kallejon Corp. respectfully requests that the initial
     pretrial conference scheduled for 2/1/2019 and all other deadlines and requirements be
     adjourned accordingly.

            Thank you for your consideration.

                                                           Respectfully submitted,


                                                           David DeStefano




     CC: Hon. Katherine Polk Failla (via e-mail: Failla_NYSDChambers@nysd.uscourts.gov)
         Erik M. Bashian, Esq. (via ECF)
         Case 1:18-cv-08280-KPF Document 20 Filed 01/03/19 Page 2 of 2



Application GRANTED. Defendants' time to answer is hereby extended to
February 4, 2019. The initial pretrial conference previously scheduled
for February 1, 2019, is hereby ADJOURNED until February 20, 2019, at 2:30
p.m. No further extensions or modifications will be granted.

Dated:    January 3, 2019                SO ORDERED.
          New York, New YOrk



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
